As filed with the Securities and Exchange Commission on August 27, 2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LML PAYMENT SYSTEMS INC. (Exact name of Registrant as specified in its charter) Yukon Territory, Canada 98-0209289 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1680-1140 West Pender Street Vancouver, B.C.V6E 4G1 (Address of Registrant’s principal executive offices) 2009 Stock Incentive Plan (Full title of the plan) Patrick H. Gaines Chief Executive Officer LML Payment Systems Inc. 1680-1140 West Pender Street Vancouver, B.C.V6E 4G1 (Name and address of agent for service) (604) 689-4440 (Telephone number, including area code, of agent for service) Copies to: Mark A. Kopidlansky Munsch Hardt Kopf & Harr, P.C. 3800 Lincoln Plaza 500 N. Akard St.
